Title: To Thomas Jefferson from Albert Gallatin, 5 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [on or before 5 Oct. 1808]
                  
                  
                     B. Crowninshield
                  
                  wishes change of collectors in Boston; Newbury port & some where else—either Salem or perhaps district attorney; anticipates a non execution of the embargo in Massachussets by acquittals or prosecutions. This I think probable; &, if so, do not perceive any remedy.
                  
                     A. G.
                  
               